Citation Nr: 0717460	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-35 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected cervical spondylosis, currently rated as 30 percent 
disabling.  

2.  Entitlement to an increased rating for the service-
connected cervicogenic headaches, currently rated as 30 
percent disabling  


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1969 to June 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007 correspondence received at the Board in May 
2007, the veteran requested to appear for a personal hearing 
before a Veterans Law Judge at the RO.  

Pursuant to 38 C.F.R. § 20.700(a) (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  The veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or via 
video conference in lieu of an in-person hearing, if he so 
chooses. 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2006).  In light of the veteran's request, the case 
is remanded for the veteran to be scheduled for a personal 
hearing.  Before scheduling the hearing, the RO should notify 
the veteran of his option to participate in a video 
conference hearing in lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the veteran of 
his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the veteran's request.  The RO should 
notify the veteran and his representative 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for 
the hearing, the claims file should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



